Roberts, J.
The questions in this case are settled by the opinion of the Chief Justice, delivered at this term, in the case of Watkins v. Edwards; (supra, 443.) In this, as in that, there was no proof of a valuable consideration paid by the subsequent purchasers. They paid their agent to go and get the transfers; *574but the agent, who is sworn as a witness, does not state that they paid anything to their vendors.
This being clear, and being decisive, according to the opinion above referred to, it will be unnecessary to discuss the question, whether or not the jury were warranted in concluding, that the subsequent purchasers had notice, through their agent, of the previous transfers of the same land to another.
Judgment affirmed.